Citation Nr: 0610066	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUE

Entitlement to service connection for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1974 
to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision. The 
veteran filed a notice of disagreement (NOD) in October 2003.

In March 2004 and again in June 2005, the Board remanded this 
matter to the RO for issuance of a statement of the case 
(SOC); thereafter, a SOC was issued in August 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
flat feet has been accomplished.

2.  Asymptomatic bilateral flat feet were noted in a 
September 1974 service entrance medical examination report.

3.  There is no competent evidence of any currently 
manifested clinical disability associated with bilateral flat 
feet.


CONCLUSION OF LAW

The criteria for service connection for bilateral flat feet 
are not met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim for service 
connection for bilateral flat feet has been accomplished.

Through the June 2002, December 2002, and June 2004 notice 
letters, the rating decision on appeal, and the August 2005 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim. After each, they were given the 
opportunity to respond. Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
opportunities to present evidence and argument in support of 
his claim.

In the June 2002, December 2002 and June 2004 letters, the RO 
notified the veteran of the enactment of the VCAA, and 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, as well as 
information to enable it to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran submit any additional 
evidence in his possession.  Through these letters, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided.  As indicated below, the RO has obtained outpatient 
treatment reports from the VA Medical Center (VAMC) in 
Washington, D.C., dated from January 1991 to November 2003; 
the veteran's service medical records; and the veteran's 
service personnel records.  The veteran underwent a VA 
examination in December 2002, the report of which is 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that needs to be obtained.

The Board also finds that no additional action to further 
develop the record is warranted.  In the veteran's post-
remand brief dated in February 2006, the veteran's 
representative contended that since the December 2002 VA 
examination did not indicate that the claims file was 
reviewed and the examiner did not provide an opinion as to 
the onset and etiology of the claimed condition or whether it 
was permanently aggravated as a result of service, that a 
remand for further medical evaluation was required.  However, 
the Board finds that no additional examination is warranted.  
As addressed in more detail below, the record includes 
numerous VA medical records and a December 2002 VA 
examination report, none of which contain any indication 
whatsoever that the veteran currently has bilateral flat 
feet.  As a prima facie case for service connection has not 
been presented, the Board finds that further examination of 
the veteran is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); see also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium)

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, given that the claim of service connection is 
being denied as further discussed below, no disability rating 
or effective date will be assigned.  Thus, there is no 
possible prejudice to the claimant due to any notice 
deficiencies related to these down-stream issues.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

For the foregoing reasons, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
bilateral flat feet.

II.  Analysis

The veteran contends that his bilateral flat feet were 
permanently aggravated by his military service and he 
continues to have problems related to his bilateral flat 
feet.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the veteran's September 1974 service entrance 
examination clearly notes that the veteran had asymptomatic 
bilateral pes planus upon entrance into active service.  
Therefore, the Board finds that the presumption of soundness 
does not apply with respect to bilateral flat feet.  

Service medical records reflect that in July 1975, the 
veteran complained of recurrent pain in his right foot.  The 
initial impression was bilateral pes planus with a referral 
to podiatry.  However, per a July 1975 podiatry examination 
report, the impression was metatarsalgia right foot, and the 
veteran was found fit for full duty.  

In October 1976, the veteran complained that for the past 
week his feet kept falling asleep.  On examination, it was 
noted that the veteran feet appeared to have good circulation 
and the impression was noted as flat feet.  He was referred 
to podiatry for arch supports.  On the veteran's October 1976 
self report of medical history, he noted foot trouble, but 
wrote that he felt he was in good health.  On separation 
examination in October 1976, the veteran's feet were 
evaluated as clinically normal, without mention of any pes 
planus condition.

Post-service, medical records from 1976 until June 1991 
include no notations as to any complaints, findings, or 
diagnosis of any foot problem, to include pes planus. 
In June 1991, the veteran complained of pain in the right 
foot for the past two months, that became worse after playing 
basketball.  An examination revealed pain in the right arch, 
with point tenderness.  It was noted that the veteran had 
bilateral pes planus.  The assessment indicated rule out 
strained ligaments and pes planus and the veteran was 
referred to podiatry.  A June 1991 VA podiatry examination 
reflects pain and swelling of the right foot.  The assessment 
was fascial tear or strain and the veteran was given crutches 
for three weeks.  
 
The Board emphasizes that VA outpatient records, after the 
single complaint of right foot pain in June 1991, reflect 
various physicians' assessments regarding the veteran's 
present physical ailments, but include no reference to any 
further complaints, findings, or diagnosis of any foot 
problem, to include bilateral pes planus.  The Board also 
finds it significant that the veteran has neither presented 
nor alluded to the existence of any other VA or private 
treatment and/or evaluation records to support his claim for 
service connection for bilateral flat feet, despite being 
given opportunities to do so.

Hence, the service medical records and single post-service 
medical record reflecting the veteran's complaints of foot 
pain alone are insufficient to establish that there was a 
permanent in-service increase in disability.  In the absence 
of any evidence to the contrary, other than the veteran's own 
contentions, at best, his bilateral foot pain during service 
constitutes a temporary or intermittent flare-up of his 
preexisting pes planus, and is not sufficient to be 
considered aggravation of the underlying condition.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Moreover, the Board observes that, in a December 2002 VA 
examination report, the examiner noted that the veteran 
complained of bilateral flat feet with persistent bilateral 
plantar arch area pain.  The veteran stated that he was not 
using orthotics.  The examiner also noted that the veteran 
did not claim to have weakness, fatigability, decreased 
endurance, incoordination or flare-ups.  The examiner noted 
that objectively, the veteran was in no distress and appeared 
to have a normal gait.  In addition, the examiner noted the 
presence of bilateral pes planus with no tenderness to 
palpation over the plantar surface of the feet.  
Significantly, the only diagnosis the examiner made 
pertaining to the veteran's feet was fungal involvement of 
the toenails of both feet.  Moreover, although the examiner 
noted the presence of bilateral flat feet, he neither 
diagnosed the veteran with any bilateral flat feet disability 
related to service nor found that the veteran's pre-existing 
bilateral flat feet were aggravated or increased in severity 
as a result of service.  Thus, the  evidence of record 
demonstrates that any bilateral foot complaints during 
service pertaining to the veteran's flat feet were acute and 
transitory and resolved without residual disability.  Simply 
put, the claim for service connection must be denied because 
an essential criterion for service connection--competent 
evidence of the currently claimed disability--simply is not 
met.

As indicated above, Congress has specifically limited 
entitlement to service-connection for a disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  In this case, in the absence 
of competent evidence that the veteran currently suffers from 
the claimed bilateral flat feet disability, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Significantly, the Board also points out 
that pain, alone, does not constitute a disability for 
service connection purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez- Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  While the Board does 
not doubt the sincerity of the veteran's belief that he 
currently suffers from a bilateral flat feet disability 
related to his military service, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent provide a probative (persuasive) opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").



Under these circumstances, the claim for service connection 
for bilateral flat feet must be denied.  As competent 
evidence simply does not support the claim, the benefit-of-
the-doubt doctrine is not applicable.  See  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).


ORDER


Service connection for bilateral flat feet is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


